Order entered November 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00376-CR

                               JOE HENRY MACK, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-80956-2013

                                           ORDER
       The Court REINSTATES the appeal.

       On August 5, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant’s appeal should continue;

and (2) Robert Hultkrantz has been appointed to represent appellant in the appeal.

       The Court has had Mr. Hultkrantz listed as appellant’s attorney of record, but it appears

his address has changed since the case was added to the Court’s system. Therefore, he may not

have received copies of documents sent by this Court. Accordingly, we DIRECT the Clerk to

show that Robert Hultkrantz is appellant’s appointed counsel and that his address is 2035 Central

Circle, Suite 210, McKinney, Texas 75069, 972-562-8900.
        The Court DIRECTS Mr. Hultkrantz to provide the Clerk of this Court with an e-mail

address so that the Court may send counsel copies of orders and correspondence electronically.

        We ORDER appellant to file his brief by DECEMBER 6, 2013.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                   /s/     DAVID EVANS
                                                           JUSTICE